Per Curiam.
It is not claimed that the original order in supplementary proceedings was not properly and regularly issued by A. Z. Squires, special surrogate of St. Lawrence county, under the provisions of § 2434 of the Civil Code. Therefore, the defendant, disobeying that order, may be punished by the judge who issued it as for contempt. Section 2457 of the Civil Code; Piero’s Special Proceedings, 545.
It is w;ell settled that in supplementary proceedings the judge who made the order has full power out of court to punish for contempt. Shepherd v. Dean, 13 How., 173; Lathrop v. Clapp, 40 N. Y., 328.
We think that the affidavits presented to the special surrogate sustained his conclusion on the question of fact in the case.
Order affirmed, with costs and printing disbursements.
Matham, P. J., Putnam and Herrick, JJ., concur.